        Case 1:19-cv-01474-DAD-SAB Document 21 Filed 04/21/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONALD FOSTER,                                    )   Case No.: 1:19-cv-01474-NONE-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER ADOPTING FINDINGS AND
13           v.                                            RECOMMENDATIONS, AND DISMISSING
                                                       )   ACTION
14                                                     )
     L. CARROL, et al.,
                                                       )   (Doc. No. 8)
15                   Defendants.                       )
                                                       )
16                                                     )
                                                       )
17                                                     )
18           Plaintiff Ronald Foster is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On October 24, 2019, the assigned magistrate judge issued findings and recommendations
21   recommending that the action—which challenges the manner by which good time credits are being
22   awarded to plaintiff—be dismissed for failure to state a cognizable claim under § 1983. (Doc. No. 8.)
23   The findings and recommendations were served on plaintiff and contained notice that objections were
24   to be filed within thirty days. (Id.) Based on plaintiff’s contention that he was released from custody
25   after filing this action, on January 24, 2020, the court granted plaintiff leave to supplement his
26   objections to identify whether he is subject to any term of parole and/or probation, and whether he filed
27   any habeas corpus petition raising the challenge presented in this civil rights action. (Doc. No. 15.)
28   Plaintiff filed supplemental objections on January 31, 2020. (Doc. No. 16.)

                                                           1
        Case 1:19-cv-01474-DAD-SAB Document 21 Filed 04/21/20 Page 2 of 3



1              Then, on February 24, 2020, plaintiff filed a second request for an extension of time to file

2    further supplemental objections. (Doc. No. 19.) On February 27, 2020, the court granted plaintiff an

3    additional thirty days to file supplemental objections. (Doc. No. 20.) However, plaintiff did not file

4    further objections.

5              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de

6    novo review of this case. Having carefully reviewed the entire file, including plaintiff’s objections, the

7    court finds the findings and recommendations to be supported by the record and by proper analysis.

8              As stated in the magistrate judge’s January 24, 2020 order, “the complaint does not contain

9    sufficient facts to determine whether or not plaintiff’s claim is barred by Heck v. Humphrey, 512 U.S.

10   477. Although plaintiff is out of custody, he does not indicate whether he is subject to parole and/or

11   probation. Therefore, the court cannot determine whether plaintiff can proceed with any potential

12   claims in this action. Nor does plaintiff indicate whether he has sought relief by way of habeas corpus

13   which may impact his ability to proceed in this action.” (Doc. No. 15.) Plaintiff objections do not

14   meaningful dispute the magistrate judge’s analysis, and plaintiff cannot proceed with this action

15   simply based upon the fact that he was released from confinement subsequent to the filing of the

16   action.

17             Accordingly:

18             1. The October 24, 2019 findings and recommendations (Doc. No. 8) are adopted;

19             2. The instant action is dismissed for failure to state a cognizable claim for relief for relief

20                under 42 U.S.C. § 1983; and

21             3. The Clerk of the Court is directed to assign a district judge to this action and close this

22                case.

23
     IT IS SO ORDERED.
24
25      Dated:       April 21, 2020
                                                           UNITED STATES DISTRICT JUDGE
26
27
28

                                                            2
     Case 1:19-cv-01474-DAD-SAB Document 21 Filed 04/21/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
